[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________
                                                                    FILED
                                       No. 04-11431        U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                ________________________     September 1, 2005
                                                               THOMAS K. KAHN
                          D.   C. Docket No. 02-20786-CR-CMA       CLERK

UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                             versus

JOSEPH L. WILLIAMS,
a.k.a. Willie Clarkson, etc.

                                                                          Defendant-Appellant.
                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________
                                   (September 1, 2005)


Before BARKETT and MARCUS, Circuit Judges, and GEORGE*, District Judge.

PER CURIAM:




       *
         Honorable Lloyd D. George, United States District Judge for the District of Nevada,
sitting by designation.
       Joseph Williams appeals his convictions and 360-month sentence, imposed after

a 2-week jury trial, for possessing with intent to distribute five or more grams of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (Count 1); two

counts of possessing with intent to distribute cocaine, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C) (Counts 2 and 7); three counts of possessing with intent to

distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D) (Counts

3, 4, and 8); and possessing a Remington .38 caliber rifle and approximately 240

rounds of ammunition, having previously been convicted of a felony, in violation of

18 U.S.C. §§ 922(g)(1) and 924(e) (Count 6).1

       On appeal, Williams argues the following: (1) the district court erred by denying

his pretrial motion to suppress and request for a Franks2 evidentiary hearing to consider

testimony on alleged misrepresentations in the affidavit supporting a search warrant

for his apartment; (2) the district court erred by denying his motion to dismiss the

superseding indictment for grand jury abuse and prosecutorial misconduct; (3) there

was insufficient evidence to support his convictions; and (4) the district court erred by




       1
         The jury acquitted Williams on Count 5, which charged him with possessing a firearm (a
Remington .38 caliber rifle) in furtherance of a drug trafficking crime, as set forth in Count 4 of
the superseding indictment, in violation of 18 U.S.C. § 924(c)(1)(A)(i).
       2
           Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978).

                                                 2
denying his motions for a new trial based on newly discovered evidence and the

interests of justice.3

        After thorough review of the record and careful consideration of the parties’

arguments, we affirm.

                                                    I.

        We review for clear error a district court’s factual findings on a motion to

suppress evidence, United States v. Newbern, 731 F.2d 744, 747 (11th Cir. 1984), as

well as a district court’s decision that omissions or misrepresentations in a warrant

affidavit were not reckless or intentional, United States v. Cancela, 812 F.2d 1340,

1343 (11th Cir. 1987). This Court reviews the denial of a motion to dismiss the


        3
           Williams also challenges various evidentiary rulings and argues the district court erred in
limiting the scope of cross-examination and his closing argument. Based on our thorough review
of the record, we can find no abuse of discretion on any of these grounds. See United States v. Brown,
415 F.3d 1257 (11th Cir. 2005) (reviewing the district court’s rulings on the admissibility of evidence
for abuse of discretion and giving “considerable deference” to the district court’s decision); United
States v. Abraham, 386 F.3d 1033, 1035 (11th Cir. 2004) (reviewing district court’s rulings on the
admissibility of Fed. R. Evid. 404(b) evidence for abuse of discretion), petition for cert. filed, No. 04-
9334 (Feb. 16, 2005); United States v. Matthews, 168 F.3d 1234, 1244 (11th Cir.) (“Limitations on
the scope and extent of cross-examination are matters expressly committed to the sound discretion of
the trial judge and we review such decisions only for a clear abuse of discretion.”), amended on other
grounds, 181 F.3d 1205 (11th Cir. 1999). We also conclude the district court did not abuse its
discretion by denying Williams’s motions for mistrial based on the evidentiary rulings he challenges
here. See United States v. Perez, 30 F.3d 1407, 1410 (11th Cir. 1994) (“The decision of whether to
grant a mistrial lies within the sound discretion of a trial judge as he or she is in the best position to
evaluate the prejudicial effect of improper testimony.”); see also United States v. Chastain, 198 F.3d
1338, 1352 (11th Cir. 1999) (noting that Court “will not overturn a lower court’s refusal to grant a
mistrial where the record shows that appropriate curative instruction were given, unless the evidence
is so highly prejudicial as to be incurable by the trial court’s admonition” (citation and internal
quotation marks omitted)).


                                                    3
indictment for abuse of discretion. See United States v. Waldon, 363 F.3d 1103, 1108

(11th Cir.), cert. denied,--- U.S. ---, 125 S. Ct. 208, 160 L. Ed. 2d 112 (2004). We

review de novo challenges to the sufficiency of the evidence, resolving all reasonable

inferences from the evidence in favor of the jury’s verdict. See United States v.

Rudisill, 187 F.3d 1260, 1267 (11th Cir. 1999). The evidence is sufficient where a

reasonable trier of fact, choosing among reasonable interpretations of the evidence,

could find guilt beyond a reasonable doubt. United States v. Lluesma, 45 F.3d 408,

409 (11th Cir. 1995). Finally, we review the denial of a motion for new trial for abuse

of discretion. See United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir. 2003)

(denial of motion for new trial based on newly discovered evidence); United States v.

Hall, 854 F.2d 1269, 1270-71 (11th Cir. 1988) (denial of motion for new trial based

on interests of justice).

                                           II.

       First, Williams challenges the district court’s denial of two of his pre-trial

motions: (1) a motion to suppress physical evidence seized, and statements made,

during the search of Williams’s apartment on January 11, 2002, as well as a request for

an evidentiary hearing, pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674,

57 L. Ed. 2d 667 (1978), to challenge the truthfulness of the affidavit in support of the

warrant issued for his apartment on January 11, 2002; and (2) a motion to dismiss the


                                           4
superseding indictment for prosecutorial misconduct and abuse of the grand jury after

the filing of the initial indictment. The magistrate judge conducted evidentiary

hearings on both motions and recommended denying them. The magistrate judge also

determined that Williams had not established that an additional Franks evidentiary

hearing was warranted.

      Williams’s first motion to suppress concerned narcotics and a firearm seized,

pursuant to the execution of a search warrant, at 911 N.W. 7th Court #11 in Miami, on

January 11, 2002. On appeal, Williams primarily argues that the affidavit in support

of the warrant did not establish probable cause because it contained false statements

that were made deliberately or in reckless disregard of the truth. He also urges that the

district court made an inadequate inquiry into the alleged falsities in the affidavit and

should have held a Franks evidentiary hearing.

      In the search warrant affidavit, Officer Dexter McGahee of the City of Miami

Police Department (“MPD”), stated that on January 10, 2002, he received an

anonymous tip that a black male known as Joseph Williams, or “Crazy Joe,” who was

wanted for murder and several drug-related shootings, was living in the area of N.W.

8th Street Road and N.W. 7th Court.            Based on the tip, McGahee conducted

surveillance and, on the evening of January 11, 2002, observed Williams exit

Apartment #11 at 911 N.W. 7th Court and walk towards Reeves Park.


                                           5
      Officer McGahee alerted other MPD officers, including Officers Prosper and

Suarez, who responded to Reeves Park and observed Williams sitting on a bench,

under a pavilion. In the affidavit, McGahee stated the following:

             Upon arrival Officer Suarez and Officer Prosper observed the
      subject sitting in Reeves Park underneath a pavilion. As Officer Suarez
      and Prosper approached, the subject stood up and discreetly dropped a
      black plastic bag from his right hand. The subject was then detained by
      Officer Prosper. Officer Suarez then recovered the black bag from the
      ground which contained (1) clear plastic bag with a suspected rock
      cocaine cookie, (1) clear plastic bag containing (136) pink tinted plastic
      baggies of suspected rock cocaine, . . . (1) clear plastic bag containing (3)
      pink tinted plastic bags of suspected powder cocaine[, and] (1) large
      plastic ziplock bag containing (50) manila envelopes with suspected
      marijuana inside. The subject was arrested and transported to the [MPD]
      Central Station holding facility.

(emphasis added). In addition to the foregoing evidence seized during Williams’s

arrest, Officer McGahee’s affidavit described that a trained drug detector dog was

brought to the outside door of 911 N.W. 7th Court #11, where it alerted to the presence

of narcotics.

      Based on the dog alert, Williams’s earlier arrest, and the seizure of the black

bag containing narcotics, law enforcement obtained a search warrant for Apartment

#11. Upon executing the warrant, officers discovered a large bag of marijuana, powder

cocaine packaged in the same type of pink baggies found in the black plastic bag

recovered in Reeves Park, a .38 caliber rifle with a scope, a bulletproof vest, a digital

scale suitable for weighing drugs, ammunition for a 9 millimeter firearm which could

                                           6
be used in the rifle, and other boxes of ammunition. The officers also found brass

knuckles and a large water jug stuffed with coins and currency in small denominations,

totaling $1,307.00. In the bedroom, the officers found stapled manila envelopes of

marijuana matching the type of envelopes recovered from the black plastic bag at

Reeves Park. The officers also recovered Williams’s car insurance card, his driver

registration and auto tag receipt, his birth certificate, and numerous other bills, receipts

and correspondence bearing Williams’s name.

         The magistrate judge found it unnecessary to conduct a Franks hearing on

Williams’s challenge to the veracity of McGahee’s affidavit because, inter alia, even

if the court disregarded the alleged falsity in the search warrant affidavit -- that both

officers (as opposed to just Suarez, as Williams contended) saw him drop the black

plastic bag -- other evidence averred in the affidavit was sufficient to support probable

cause.

         A warrant affidavit violates the Fourth Amendment when it contains omissions

or inconsistencies “made intentionally or with a reckless disregard for the accuracy of

the affidavit.” United States v. Martin, 615 F.2d 318, 329 (5th Cir. 1980).4 Omissions

that are not reckless, but are instead negligent, id., or insignificant and immaterial,


         4
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.

                                                 7
United States v. Reid, 69 F.3d 1109, 1114 (11th Cir. 1995), will not invalidate a

warrant. Indeed, even intentional or reckless omissions will vitiate a warrant only if

inclusion of the omitted facts would have prevented a finding of probable cause. See

United States v. Jenkins, 901 F.2d 1075, 1080 (11th Cir. 1990).

      Affidavits supporting arrest warrants are presumptively valid. See Franks, 438

U.S. at 171, 98 S. Ct. at 2684. A challenge under Franks must: (1) be more than

conclusory; (2) contain allegations of deliberate falsehood or of reckless disregard for

the truth; (3) be accompanied by an offer of proof; (4) specify the portion of the

warrant affidavit that is claimed to be false; and (5) be accompanied by a statement of

supporting reasons. Id. Williams’s request for an evidentiary hearing did not satisfy

the Franks standard. Although he specified the portion of the warrant affidavit that he

challenged and arguably included an offer of proof (the affidavits), the request made

no allegation of deliberate indifference or reckless disregard for the truth, as required

under Franks. Rather, Williams just disagreed with the facts as they were stated in

McGahee’s warrant.

      Moreover, even if we assumed that Williams satisfied the Franks requirements,

the magistrate judge found, after discounting the challenged statement in the arrest

affidavit, that there was enough other evidence to establish probable cause. The other

evidence included the drug dog’s alert, Williams’s earlier arrest, and the seizure of the


                                           8
black bag full of narcotics. In Franks, the Supreme Court held that after a defendant

meets the five requirements for an evidentiary hearing, he still is not entitled to one if,

“when material that is the subject of the alleged falsity or reckless disregard is set to

one side, there remains sufficient content in the warrant affidavit to support a finding

of probable cause.” Franks, 438 U.S. at 171, 98 S. Ct. 2684.

       In short, Williams did not satisfy the requirements of Franks and was not entitled

to an evidentiary hearing. Moreover, even if his request was sufficient under Franks,

he was not entitled to a hearing because there was enough independent evidence

supporting a finding of probable cause.

       As for Williams’s motion to dismiss the superseding indictment, the magistrate

judge ordered the government to submit, in camera, certain grand jury testimony taken

after the issuance of the original indictment. At a subsequent hearing on the motion,

Williams argued that the prosecutor improperly used the grand jury to gather more

evidence through the questioning of witnesses about Counts 1 through 6.5 Based on

the in camera review, and after taking legal argument on the matter, the magistrate

judge found the following:



       5
        Counts 1 through 6, which were included in the initial indictment, concerned Williams’s
criminal activity on January 11, 2002 and the narcotics and firearm evidence seized at Reeves Park
and 911 N.W. 7th Court #11. The superseding indictment added Counts 7 and 8, which related to
criminal activity on September 18, 2002, occurring at or around 1177 N.W. 8th Street Rd. #4, also in
Miami.

                                                 9
      [T]he primary and dominant purpose of the questioning was to investigate
      uncharged crimes. To the extent that there was questioning regarding the
      charged offenses, the undersigned finds that such questioning was
      incidental and necessary with respect to the continuing investigation, and
      served to clarify various statements made by the witnesses with respect to
      the uncharged offenses, to establish the relationship between the
      defendant and the witness, and/or to assess the truthfulness and reliability
      of the information provided with respect to the uncharged offenses.

Moreover, the court concluded that Williams failed to establish that the government

had presented perjured testimony to the grand jury, and concluded that the government

was under no obligation to present exculpatory evidence to the grand jury.

      We affirm the district court’s adoption of the magistrate judge’s ruling that the

challenged testimony was not perjurious and we observe that the government is under

no duty to bring exculpatory evidence to the grand jury’s attention. See United States

v. Williams, 504 U.S. 36, 51-55, 112 S. Ct. 1735, 1744-46, 118 L. Ed. 2d 352 (1992);

see also United States v. Gilbert, 198 F.3d 1293, 1304 (11th Cir. 1999) (“[I]t is settled

law that the prosecution is not required to include exculpatory evidence in its

presentation to the grand jury. . . . The obligation to disclose exculpatory evidence

under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963),

applies only in regard to trials.” (citations omitted)).

                                           III.

      Williams challenges his convictions on Counts 1 through 3, arguing that he

presented testimony of numerous witnesses who refuted the testimony presented by the

                                            10
government that Williams was seen in possession of the black bag prior to his arrest

in Reeves Park.    He also highlights that the government did not present any

corroborating fingerprint evidence to show that Williams had ever touched the bag.

He challenges his convictions on Count 4 and Count 6, arguing the government failed

to show that he had dominion, possession and/or control over the apartment at

Apartment #11 at 911 N.W. 7th Court or the drugs and firearm evidence found in it.

Finally, Williams contends the evidence was insufficient to support his convictions on

Count 7 and Count 8 because the government established only his presence at 1177

N.W. 8th Street Rd. #4, and not that he had dominion, possession and/or control over

the premises or the drugs found therein. We are not persuaded.

      As for Counts 1 through 4, Count 7, and Count 8, “[i]n order to obtain a

conviction under 21 U.S.C. § 841(a)(1), the Government must establish the existence

of three elements: (1) knowledge (of one’s possession); (2) possession of a controlled

substance; and (3) intent to distribute that substance.” United States v. Wilson, 183

F.3d 1291, 1299 n.13 (11th Cir. 1999). As for his challenge to his conviction on Count

6, because Williams stipulated that he was a convicted felon and does not challenge

that the gun traveled in interstate commerce, the only contested issue here is whether

he “was in knowing possession” of the gun. See United States v. Deleveaux, 205 F.3d

1292, 1296–97 (11th Cir. 2000) (“To establish a violation of § 922(g)(1), the


                                         11
government must prove . . . (1) that the defendant was a convicted felon, (2) that the

defendant was in knowing possession of a firearm, and (3) that the firearm was in or

affecting interstate commerce.”).

       In Williams’s sufficiency challenge to his convictions on Counts 1 through 4 and

Count 6 -- which were based on Williams’s criminal conduct in Reeves Park and the

narcotics and firearms evidence found at 911 N.W. 7th Court #11 -- he primarily

argues that the government did not establish he possessed the narcotics found in the

black bag or seized from the apartment at 911 N.W. 7th Ct.6

       Although Williams highlights that he presented witnesses who testified that he

was not carrying anything in Reeves Park, the jury, by its verdict, found the testimony

of the government’s witnesses credible including that Williams was carrying

something as he furtively walked to Reeves Park and that he dropped the black bag

after he got up from the bench in the Park. Credibility determinations are the exclusive

province of the jury. See United States v. Calderon, 127 F.3d 1314, 1325 (11th Cir.

1997). By returning a guilty verdict, the jury found the testimony of the government’s

       6
         To the extent his argument is that the government did not establish intent to distribute, the
jury reasonably could have inferred an intent to distribute based on the quantity of drugs involved, the
manner in which they were packaged, and the paraphernalia, such as a digital scale, recovered at the
apartment. Cf. United States v. Perez-Tosta, 36 F.3d 1552, 1560 (11th Cir. 1994) (rejecting sufficiency
challenge to evidence establishing intent to distribute, given large quantity of cocaine involved, from
which the jury was free to infer an intent to distribute); United States v. Poole, 878 F.2d 1389, 1392
(11th Cir. 1989) (finding following circumstances sufficient for jury to infer intent to distribute:
“quantity of the cocaine, the sophisticated scale, and the equipment used to dilute the purity of the
cocaine and to separate large quantities into smaller quantities for retail purposes”).

                                                  12
witnesses credible, and its determination must be accepted unless the testimony was

incredible as a matter of law. Id.

      Moreover, the government presented ample evidence connecting Williams to the

911 N.W. 7th Court apartment and the drugs and firearm seized there, as well as

showing his constructive possession of the contents of the apartment, including: (1)

when he was arrested in Reeves Park, Williams was in possession of a key to the

apartment and thus had unrestricted access, cf. United States v. Harris, 20 F.3d 445,

453-54 (11th Cir. 1994) (holding that defendant’s unrestricted access to house

permitted jury to reasonably infer that he exercised control over house and therefore

maintained constructive possession over cocaine found in the house); (2) when law

enforcement executed a search warrant at the apartment, the officers recovered

William’s car insurance card, his driver registration and auto tag receipt, his birth

certificate, and numerous other bills, receipts and correspondence bearing Williams’s

name; and (3) during the search, law enforcement also recovered narcotics in the same

type of pink baggies and stapled manila envelopes as the ones found in the black bag

seized at Reeves Park.

      Additionally, fellow Federal Detention Center (“FDC”) inmate Treavor “Trevin”

Joseph testified that Williams had described his girlfriend’s apartment (the 911 N.W.

7th Ct. apartment) and indicated that he stayed with his girlfriend there and received


                                         13
deliveries of drug sale proceeds from “his workers.” Williams also told Joseph he kept

a bulletproof vest and a rifle in a closet, in case someone tried to break in and steal

“my stuff.” On this record, the jury reasonably could have inferred Williams’s

constructive possession over the apartment and the drugs and firearm evidence found

in it.7

          Simply put, we are satisfied the government presented ample evidence from

which a reasonable trier of fact could, and did, find guilt beyond a reasonable doubt

on all counts for which Williams was convicted.

                                                V.

          Finally, Williams argues the district court erred by denying a motion for new

trial based on newly discovered evidence, which was filed over one month after the

          7
           Based on similar reasoning, we are unpersuaded by Williams’s last sufficiency argument,
which also concerns the government’s failure to prove constructive possession. Williams argues the
evidence was insufficient to support his convictions on Counts 7 and 8 because the government
established only his presence at the 1177 N.W. 8th Street Rd. apartment, where he was arrested on
September 18, 2002. The government’s evidence on Williams’s constructive possession of the drugs
in the 8th Street apartment included: (1) Williams’s spontaneous statement at the time of his arrest
outside of the building that Jamal Brown lived in Apartment #4 and that he (Williams) “had nothing
to do with” the apartment; (2) recovery of the same kind of pink baggies and small manila envelopes
found in the black bag at Reeves Park and the 911 N.W. 7th Ct. apartment; (3) recovery of several
pieces of clothing and a pair of sneakers that the officers had seen Williams wearing on previous
occasions; (4) recovery of Williams’s driver’s license; (5) Williams told fellow FDC inmate Joseph
that when he was arrested on September 18, 2002, he was at “his place” on N.W. 8th Street Road,
bagging up powder cocaine, crack cocaine, and marijuana, with Brown acting as a lookout; and (6)
Williams also told Joseph that he rented the apartment in Brown’s name, and that he was “going to
put everything on” Brown. The jury reasonably could have inferred from all of this evidence that
Williams constructively possessed the drugs found in the 8th Street apartment.



                                                14
jury’s verdict, and another motion for new trial based on the interests of justice, which

was filed over three months after the jury’s verdict. Both motions were filed pursuant

to Federal Rule of Criminal Procedure 33.8                  In the motion based upon newly

discovered evidence, Williams stated that after trial, Treavor “Trevin” Joseph -- one

of the fellow FDC inmates who testified about Williams’s incriminating statements --

told three other FDC inmates that he fabricated his testimony in order to reduce his

own sentence. In support of his motion, Williams submitted the affidavits of the three

FDC inmates. In his second motion, based on the interests of justice, Williams argued

he had just learned that Nathaniel Blash, who Williams tried to subpoena for trial, had

been warned by law enforcement not to testify.




       8
           Federal Rule of Criminal Procedure 33 provides the following, inter alia:

       (a) Defendant’s Motion. Upon the defendant's motion, the court may vacate any
       judgment and grant a new trial if the interest of justice so requires. If the case was
       tried without a jury, the court may take additional testimony and enter a new
       judgment.
       (b) Time to File.
       (1) Newly Discovered Evidence. Any motion for a new trial grounded on newly
       discovered evidence must be filed within 3 years after the verdict or finding of
       guilty. If an appeal is pending, the court may not grant a motion for a new trial until
       the appellate court remands the case.
       (2) Other Grounds. Any motion for a new trial grounded on any reason other than
       newly discovered evidence must be filed within 7 days after the verdict or finding of
       guilty, or within such further time as the court sets during the 7- day period.

Fed. R. Crim. P. 33.

                                                  15
      At an evidentiary hearing on the motions, the district court considered testimony

from the three FDC inmates, Nathaniel Blash, and Williams’s mother. Thereafter, the

district court denied both motions.

      Motions for a new trial are disfavored, and we have instructed that district courts

should use “great caution” in granting a new trial motion based on newly discovered

evidence. See Jernigan, 341 F.3d at 1287. To obtain a new trial based on newly

discovered evidence, a defendant must show that: (1) the evidence was discovered after

trial; (2) the defendant’s failure to discover the evidence was not due to a lack of due

diligence; (3) the evidence is not merely cumulative or impeaching; (4) the evidence

is material to issues before the court; and (5) the evidence is such that a new trial

would probably produce a different result. Id. Failure to meet any one of these

elements defeats a motion for a new trial. See United States v. Starrett, 55 F.3d 1525,

1554 (11th Cir. 1995).

      The district court correctly denied Williams’s motion for a new trial based on

newly discovered evidence. Although the three FDC inmates’ testimony was “newly

discovered” and the motion was timely, the district court made the following factual

findings in denying the motion: (1) Elroy Phillips was not credible because his

carefully maintained jailhouse journal did not contain notations of any conversations

with Joseph, although he routinely noted all conversations or contacts of any


                                          16
significance with FDC inmates, and Phillips was now employing in his own case the

same defense as Williams (that he was set up by Miami law enforcement officers who

planted evidence and lied), thus rendering his testimony suspect; (2) Edmund Rance

had disavowed the statements he made in his affidavit submitted in support of the new

trial motion; and (3) Lavan Walker’s testimony was incredible due to his admitted

perjury in his own case proceedings, and his close association with Williams.

Moreover, the district court found Williams failed to show that the newly discovered

evidence was material and would have produced a different result at trial. Williams

has not shown that the district court abused its discretion by denying his motion.

      We likewise find no error in the district court’s decision on Williams’s motion

for a new trial based on the interests-of-justice standard. The jury returned its verdict

on July 24, 2003 and Williams filed his motion on December 3, 2003. Since

Williams’s motion was not based on newly discovered evidence, it had to be filed

within 7 days of the jury’s verdict. See Fed. R. Crim. P. 33(b)(2). A district court

lacks jurisdiction to entertain new trial motions, including those based on the interests-

of-justice standard, not timely filed. See United States v. Bramlett, 116 F.3d 1403,

1405 (11th Cir.1997) (holding that district courts lack jurisdiction to grant a new trial

using the interests-of-justice standard unless the motion is filed within seven days after




                                           17
return of the guilty verdict or within any extension granted by the trial judge within the

seven-day period). Thus, the district court did not abuse its discretion on this basis.9

       In sum, we can find no reversible error and therefore affirm the convictions in

all respects.

       AFFIRMED.




       9
           Williams’s only sentencing argument is based on Blakely v. Washington, 542 U.S. ----,
 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), and United States v. Booker, 543 U.S. ---- , 125 S. Ct.
738, 160 L. Ed. 2d 621 (2005). Because Williams failed to raise his Blakely/Booker challenge in the
district court, our review is for plain error only. See United States v. Williams, 408 F.3d 745, 748
(11th Cir. 2005). After thorough review, we cannot find plain error -- based on either
Booker constitutional error or Booker non-constitutional error -- resulting from Williams’s career-
offender enhancement, pursuant to U.S.S.G. § 4B1.1.


                                                18